Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Examiner’s Statement of Reasons for Allowance
Claims 1, 3-4, 6-8 are allowed because the prior art fail to teach a method of designing and manufacturing composite structures for use in aircraft, said method comprising:
performing a thermal analysis on a model composite structure to determine a temporal surface temperature profile of the model composite structure based on temporal environmental parameter profiles associated with at least one location in which the model composite structure is selectively positionable, the temporal environmental parameter profiles determined based on environmental data collected by at least one sensor at the at least one location,
performing a moisture content analysis on the model composite structure, wherein the moisture content analysis is based on the determined temporal surface temperature profile and a desired thickness of a composite structure to be manufactured, wherein the temporal surface temperature profile is determined independently of the moisture content analysis,
wherein the thermal analysis is performed iteratively with a first time period and the moisture content analysis is performed iteratively with a second time period that is longer than the first time period;
determining an allowable moisture content of the model composite structure based on the moisture content analysis;

designing the composite structure based on the determined number of plies of
material; and
manufacturing the composite structure based on the design that includes the number of plies of material, in combination with the remaining limitations of claims 1, 3-4, 6-8.
           Claims 11-12, 14-16 are allowed because the prior art fail to teach a system for use in designing  composite structures for use in aircraft, the system comprising:
an environmental parameter database comprising environmental parameter data., related to a plurality of environmental parameters, collected by at least one sensor at a plurality of airports;
a computing device comprising a processor configured to:
generate a plurality of temporal environmental parameter profiles based on the environmental parameter data, wherein each environmental parameter profile is based on an environmental parameter of the plurality of environmental parameters,
perform a thermal analysis to generate a temporal surface temperature profile of a model composite structure for the plurality of airports, wherein the temporal
surface temperature profile is generated based on the generated temporal environmental parameter profiles;
perform a moisture content analysis based on the generated temporal surface temperature profile and a desired thickness of a composite structure to be manufactured, wherein the surface temperature profile is generated independently of the moisture content analysis;
determine an allowable moisture content of the model composite structure based on the moisture content analysis;
determine a number of plies of material within the desired thickness of the composite structure sufficient to maintain the allowable moisture content; and
design the composite structure based on the determined number of plies of material for obtaining the desired thickness of the composite structure having a moisture content percentage by weight of the composite structure that is less than a fully saturated level, the number of plies determined based on the environmental parameter profiles and on predetermined composite structure data,
wherein the thermal analysis is performed iteratively with a first time period and the moisture content analysis is performed iteratively with a second time period that is longer than the first time period, in combination with the remaining limitations of claims 12, 14-16.
           Claims 17-20 are allowed because the prior art fail to teach a least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon, wherein when executed by at least one processor, the computer-executable instructions cause the at least one processor to:
generate a plurality of temporal environmental parameter profiles based on environmental parameter data collected by at least one sensor at a plurality of airports, wherein each environmental parameter profile is based on an environmental parameter of the plurality of environmental parameters:
perform a thermal analysis on a model composite structure to determine a temporal surface temperature profile of the model composite structure for the plurality of airports, wherein the temporal surface temperature profile is generated based on the generated temporal environmental parameter profiles; and
perform a moisture content analysis on the model composite structure to determine a moisture content of the model composite structure, wherein the moisture content
analysis is based on the determined temporal surface temperature profile and a desired thickness of the a composite structure to be manufactured, wherein the surface temperature profile is determined independently of the moisture content analysis; and
determine an allowable moisture content of the model composite structure based on the moisture content analysis;
determine a number of plies of material within the desired thickness of the composite structure based on sufficient to maintain the allowable moisture content; and
designing the composite structure based on the determined number of plies of material for obtaining the desired thickness of the composite structure having a moisture content percentage by weight of the composite structure that is less than a fully saturated level, the number of plies determined based on the environmental parameter profiles and on predetermined composite structure data,
wherein the thermal analysis is performed iteratively with a first time period and the moisture content analysis is performed iteratively with a second time period that is longer than the first time period., in combination with the remaining limitations of claims 18-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 22, 2021